Citation Nr: 1731400	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for recurrent callus formation of the right foot.

3.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.

5.  Entitlement to a rating in excess of 10 percent for a left knee disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to December 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Wichita, Kansas.

This claim was previously remanded by the Board in February 2014 for further development, to include providing the Veteran with VA examinations.  The Board finds that with regard to the claims decided, there has been substantial compliance with the remand requests.  


FINDINGS OF FACT

1.  The Veteran's hepatitis C is not etiologically related to any aspect of active service.

2.  The Veteran's recurrent calluses are related to or the result of service-connected flat feet. 

3.  For the entire claims period, the Veteran's left knee disability has manifested, at worst, with range of motion limited to 90 degrees of flexion and normal extension, with no instability or ankylosis, and osteoarthritis. 

4.  For the entire claims period, the Veteran's right knee disability has manifested, at worst, with range of motion limited to 85 degrees of flexion and normal extension, with no instability or ankylosis, and osteoarthritis

5.  Throughout the period on appeal, the Veteran's bilateral pes planus has been manifested by severe pes planus, with no evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.

6.  The preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C .F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for recurrent calluses on the right foot have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for an increased rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

4.  The criteria for an increased rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

5.  The criteria for an increased rating in excess of 30 percent for bilateral pes planus have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5276 (2016).

6.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was properly notified by letter from VA.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Hepatitis C

The Veteran claims that he incurred hepatitis C due to inoculations he received during basic training by air-gun.  In support of his claim, he submitted several Board decisions pertaining to other Veterans who have been service-connected for hepatitis C due to air-gun injection.  The Veteran asserts that he has not been exposed to any other risk factors of hepatitis C, and that he has only use free-based cocaine in the past.  The Board finds that the preponderance of evidence, to include a VA examination, is against a finding that the Veteran's hepatitis C is due to any aspect if active service, to include air-gun inoculations.  Therefore, the claim must be denied. 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An initial matter, the Board notes that the Veteran has been diagnosed with hepatitis C.  Therefore, a current diagnosis is shown.  The service medical records show no complaint of, diagnosis of, or treatment for, hepatitis.  However, hepatitis C was not recognized prior to the late 1980s and as the Veteran separated from service in the late 1970s.  Therefore, the absence of in-service manifestations is not dispositive of the issue.  Additionally, the Board notes that the Veteran has consistently asserted that he contracted hepatitis C during service through the use of air-gun inoculations.  The Board finds that air-gun inoculations are observable procedures and a layperson may provide competent statements of having received air-gun inoculations.  As the Veteran has continuously asserted that he received air-gun inoculations during service, the Board finds that the Veteran's lay statement to be both credible and competent in establishing an in-service event.  Layno v. Brown, 6 Vet. App. 465 (1994).

Therefore, the threshold question is whether there is a medical nexus between air gun inoculation and the current diagnosis of hepatitis C.  Several risk factors for hepatitis C have been recognized by VA, including intravenous drug use, blood transfusions before 1992, organ transplant before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110), November 30, 1998.  The Secretary of VA has recognized air-gun inoculation as a biologically plausible transmitter of hepatitis C.  VBA Fast Letter 04-13 (June 29, 2004).  

The Board notes that the Veteran has admitted on several occasions that he used illicit drugs, such as cocaine, during and after service.  However, the Veteran has been adamant that such use of cocaine was never intravenous or intranasal, but rather "freebasing" or inhaling fumes.  The Veteran has written several lay statements asserting that fact, and has fervently testified that was the only way he used cocaine.  The Veteran denies any other risk factors associated with contracted hepatitis C, to include never receiving a transfusion, IV drugs use, or organ transplants.  The Board finds that with regard to the type of cocaine use, the Board has no reason to doubt the veracity of the Veteran's claims of only participating in that method of use.  The medical records do not demonstrate any other risk factors such as any notation of intravenous drug use, or transfusion. 

In an April 2016 VA examination and medical opinion, the examiner interviewed and examined the Veteran to determine the nature and etiology of hepatitis C.  In reviewing the Veteran's medical history the examiner correctly noted no evidence of hepatitis during service, and no evidence of blood transfusions or organ transplants during or after service.  The examiner also noted both the Veteran's claim of air-gun vaccination during service and the Veteran's admitted drug use.  Ultimately, the examiner concluded that even considering all of the Veteran's assertions with regard to air-gun inoculations, and him only "free-basing" cocaine, and not taking it intravenously or intranasal, that it was less likely than not that the Veteran's condition was contracted during service as such to air-gun inoculations. 

The April 2016 VA examiner noted exhaustively the rationale that cocaine use, even via "free-base" remains a risk factor for contracting hepatitis C.  The examiner opined that the potential for contracting hepatitis C via air-gun inoculation represented only a possibility of transmitting infectious materials or disease, and that the possibility cannot outweigh a recognized and established risk factor of contracting hepatitis C.  Consequently, the VA examiner ultimately concluded that it was more likely (more than 50 percent) that the Veteran contracted hepatitis C through the use of cocaine. 

A review of remaining medical records shows no additional opinion or notes speaking to the potential etiology of hepatitis C.  Therefore, after a review of all of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C is related to service, to include air-gun inoculations during service.  In so finding, the Board observes that there is no medical opinion of record that conflicts with the April 2016 opinion.  The only opinion in favor of the claim is that of the Veteran himself. 

The Board has considered the Veteran's lay statements that hepatitis C was caused by air-gun inoculations in service but assigned his opinion less probative weight.  The Board finds that such an opinion requires knowledge of the potential causes of the disease, and the inherently medical issue of comparing the in-service and post-service exposures and determining which is more likely to have brought about the post-service diagnosis.  Those are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between claimed hepatitis C and service.

Furthermore, the Veteran submitted prior Board decisions in which Veterans were granted service connection for hepatitis C as due to inoculation with unsterilized air guns in service.  The Board notes that previously issued Board opinions are binding only with regard to the specific case decided for the specific Veteran for whom that case was decided.  They are non-precedential, and each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C .F.R. § 20.1303 (2016).  Here, since there is an opinion from a medical professional against the Veteran's claim, the Board finds that the preponderance of the evidence is against a finding that air-gun inoculation is etiologically related to current hepatitis C.  Consequently, the claim for service connection for hepatitis C must be denied on a direct basis. 

The Board notes that service connection may also be established on a presumptive basis for certain recognized chronic disease.  38 C .F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C .F.R. § 3.309 (a)).  However, hepatitis C is not recognized chronic disease under 38 C .F.R. § 3.309 (a), and as such, cannot be established presumptively.

Accordingly, as the probative medical evidence is against a finding that hepatitis C is etiologically related to any aspect of the Veteran's active service, to include air-gun inoculations, service connection is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014).

Right Foot Recurrent Calluses 

The Veteran contends that he has recurrent calluses on the right foot as a result of defective boots during basic training, and as secondary to service-connected pes planus.  The Board finds that the Veteran, as a lay person, is competent and credible in assessing the formation as calluses on his own foot.  Furthermore, calluses are considered a side effect of flatfeet and are contained in the rating criteria for flat feet.  Therefore, the Board finds that the Veteran's claim for service connection for right foot calluses is warranted. 

As a preliminary matter, the Board finds that the Veteran is both competent and credible to attest to the fact that he has calluses on his right foot.  The Board notes that calluses are of the type of disability in which a lay person may competently asses based on mere observation and not specialized medical training or background.  Also, considering the nature of calluses, not seeking treatment each time for calluses is plausible.  Accordingly, the lack of medical treatment record for calluses, even if recurrent, is plausible and understandable.  Consequently, as the Veteran has consistently asserted that he has recurrent calluses, the Board finds that constitutes competent and credible evidence of the presence of a current disability 

The Board also finds that the Veteran's condition is secondary to the Veteran's already service-connected flatfeet disability.  The Board notes the growth of calluses is a common and known side effect of flatfeet.  The presence of calluses condition is contemplated by VA within Diagnostic Code 5276 for rating the symptoms of flatfeet, and is explicitly listed as a condition contemplated by a 30 percent rating, which is the Veteran's currently rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).  The Board finds that the evidence shows that it is at least as likely as not that the Veteran has calluses of the right foot that are the result of service-connected pes planus.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that recurrent calluses are considered secondary to flatfeet, and as they are etiologically related, the claim for services connection must be granted.  38 U.S.C.A. § 5107 (West 2014).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).



Right and Left Knees 

The Veteran currently been assigned 10 percent ratings for right and left knee disabilities under Diagnostic Code 5260, for limitation of flexion.  Under Diagnostic Code 5260, limitation of flexion of the knee is rated 10 percent for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016). 

The criteria for rating limitation of motion of the knee are found at Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a (2016).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2016).

Under Diagnostic Code 5261, limitation of extension of the knee is rated 10 percent for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees. A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016). 

Diagnostic Code 5257 provides that a 10 percent rating is warranted for slight moderate recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Subluxation of the patella is the incomplete or partial dislocation of the knee cap.  Rykhus v. Brown, 6 Vet. App. 354 (1993).  The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

Separate ratings may be assigned for compensable limitation of both flexion and extension, or for limitation of motion and instability or subluxation of the knee.  However, a separate rating can only be assigned where additional compensable symptomatology is shown.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2004);VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2016). When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each joint or group of minor joints affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A rating for arthritis cannot be combined with a rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

On VA examination in April 2009, the Veteran reported daily pain, weakness, stiffness, heat, instability, giving away, and lack of endurance of both knees.  The Veteran also noted flare-ups, especially after exacerbation and physical activity. The Veteran did not need to used braces or a cane, and noted that he could only walk about two blocks, before increase in pain.  On examination, the examiner noted no instability, tenderness, or subluxation.  Range of motion testing found limitation of flexion at of 120 for the left knee, and 110 for the right knee, with normal extension bilaterally.  The VA examiner noted no further reduced range of motion after repeat motion.  The ligaments and strength were normal.  No abnormal movement or guarding of movements was observed, and no ankylosis was found. 

On VA examination in January 2015, the Veteran reported constant pain in the knees bilaterally, noting flare-ups, especially after a block of walking, and also on cold and damp days.  On examination, the Veteran's range of motion was limited to 90 degrees of flexion for the left knee, and 85 degree of flexion for the right knee, and normal extension for both knees.  Repeat testing found no further loss in range of motion.  Joint stability testing was normal, noting no recurrent subluxation, lateral instability, or effusion.  No ankylosis or meniscus conditions were detected.  Finally, x-ray diagnostics noted degenerative arthritis in both knees. 

A review of the other medical evidence of record demonstrates no other or worse report for the Veteran's knee condition.  The treatment medical evidence shows treatment for consistent pain of both knees, to include steroid injections throughout the claims period.  Those records also demonstrate that the Veteran wore soft knee braces, with complaints of giving out and instability.  However, no actual diagnosis of instability or notation of recurrent subluxation was made by medical professionals.  

While there is evidence of bilateral knee treatment for pain, objective measurements during treatments of record demonstrate range of motion greater than that noted in the VA examinations.  A review of all the treatment records shows that the January 2015 VA examination results represent the Veteran's range of motion at its most limited of any recorded instance during the claims period.  

Accordingly, the Board finds that there is no basis for assignment of a rating in excess of 10 percent under Diagnostic Code 5260 for limitation of flexion of either knee at any time during the course of the appeal.  Concerning the right knee, the evidence shows that flexion of the right knee was limited, at worst, to 85 degrees, with consideration of pain.  Concerning the left knee, the evidence shows that flexion of the right knee was limited, at worst, to 90 degrees, with consideration of pain.  Those flexion measurements does not meet the objective criteria of flexion of 30 degree or less of flexion for the assignment of a 20 percent rating under Diagnostic Code 5260.

The Board also finds that the weight of the evidence is against assigning a higher rating throughout the period of appeal under Diagnostic Code 5261 for limitation of extension.  The evidence shows that extension of both knees was limited, at worst, to 0 degrees, or within normal limits, with consideration of pain.  Those findings do not meet the criteria for a higher rating under Diagnostic Code 5261, nor do they meet the criteria for the assignment of a separate compensable rating.  Therefore, the Board finds that higher or separate rating for the service-connected bilateral knee disabilities are not warranted based on limitation of extension. 

The Board has considered the Veteran has repeatedly reported that he experiences pain in the knees, and instability and loss of function.  He has reported pain to each medical examiner, and he has additionally discussed his pain in repeated submissions to the RO and at the Board hearing.  At the January 2015 Board hearing, the Veteran reported instability of both knees.  He stated that his knees gave out while walking or standing, and that he experienced pain while walking, bending, and ascending and descending stairs.  He wore knee braces and occasionally used a cane.  However, as a layperson, the Board finds that, the Veteran's is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's service-connected knee disabilities have been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which the disabilities are rated.  The Board finds the medical evidence to be the most probative evidence of record because of the training and education of the examiner.  That evidence is accorded greater weight than any of the lay reports of increased symptomatology by the Veteran.  While the Veteran claims instability, none was found on objective medical examination.  The Board finds that examiners' findings more persuasive because of their training and expertise in evaluating and diagnosing knee subluxation and instability.  Deloach v. Shinseki, 704 F.3d 1370 (Fed. Cir. 2013) (evaluation and weighing of evidence are factual determinations committed to the factfinder).

With specific regard to the Veteran's claims of instability, the Board notes that lay claims of giving-out and instability are rebutted by the January 2015 VA examination.  While the Veteran states that he feels that his knees are unstable, the diagnosis of knee instability is a complex medical evaluation, which requires special medical education, training, and experience to competently evaluate.  Here, the January 2015 VA examiner conducted a thorough examination specifically to test for instability to include conducting tests for anterior instability, posterior instability, medial instability, and lateral instability, which all yielded normal results for both knees.  Therefore, the Board finds that the objective evidence does not show instability in the knees, and a rating under Diagnostic Code 5257 is not warranted.  

The Board finds that Diagnostic Codes 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, and Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, are inapplicable, as the Veteran has not been diagnosed with either condition.  38 C.F.R. § 4.71a (2016).  

Finally, in considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.71a (2016).

The Board notes that the Veteran's functional loss was considered as the medical evidence shows that the Veteran has consistently complained of pain in both knees. 38 C.F.R. §§ 4.40, 4.45 (2016).  However, the limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is contemplated in the disability ratings now currently assigned.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of flexion or extension to the level that any separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disabilities, beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for the right or left knee.  Functional loss due to pain and other factors has been considered, but the Board finds that the criteria for any higher or separate ratings are not met.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating for right or left knee disabilities and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).
Bilateral Pes Planus

The Veteran's bilateral pes planus is currently rated 30 percent under Diagnostic Code, 5276.  Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2016).

On VA examination in April 2009, the Veteran reported daily pain, fatigability, lack of endurance, and flare-ups upon physical activity.  The Veteran noted that could not stand or walk for long periods of time.  On examination, the VA examiner noted stiffness, swelling, heat fatigability, and lack of endurance.  The report also noted no deformity, ecchymosis, edema, or crepitus, with some tenderness on palpation.  Achilles testing showed normal on non-weight bearing, some inward bowing upon weigh bearing, but corrected with manipulation, and no spasms or pain on manipulation, with no pronation.  The Veteran used orthotic inserts and a cane for ambulation.  

On VA examination in March 2010, the Veteran again reported constant pain with functional limitation of only a few blocks of walking or 20 minutes standing.  The examination report noted pain, weakness, stiffness, and swelling, which were all alleviated with rest, with no reported flare-ups.  The examiner noted the severity of the Veteran's flatfeet was considered moderate to severe.  The Veteran was noted to use orthotic inserts on both feet and used a cane.  On examination, the VA examiner found that the Veteran's feet were essentially anatomically normal feet (no deformities), with normal Achilles tendon alignment, and no tenderness on palpation. 

At a January 2015 VA examination, the Veteran noted consistent pain in the feet, to include flare-ups on light exertion, such as waking or standing for a prolonged period of time.  On examination the Veteran was noted to not have pain on manipulation, with no swelling on use, tenderness, deformity, marked pronation, or inward displace of the Achilles tendon.  Finally, the report indicated that the Veteran's symptoms were not relieved by arch supports.  The examiner opined that the Veteran's flatfoot condition did not impact his ability to do sedentary work.

At the January 2015 Board hearing, the Veteran reported experiencing continuous pain in the feet.  He stated that he quit his job after leaving service due to pain with his feet and other issues.  

The Board finds that in light of the competent medical evidence of record, that the Veteran's service-connected disability of flatfeet does not warrant the next higher rating of 50 percent.  The Board finds it significant that the VA examination provided to the Veteran throughout the claims period, which demonstrated no supporting manifestations of a pronounced condition, as noted in the appropriate Diagnostic Code.  No examination or VA medical record found evidence of marked pronation, extreme tenderness, marked inward displacement, or severe spasms of the tend-Achillis on manipulation.  While the January 2015 examination found that the Veteran's pain was not alleviated by orthotic, that alone does not make the Veteran's condition rise to the level of pronounced.  The evidence does not show marked pronation or inward displacement, or severe spasm on manipulation, which are required for a higher rating.  Therefore, a higher 50 percent rating is not warranted under the Diagnostic Code. 

The Board acknowledges that Veteran's continuous and consistent assertions of pain, and while VA examinations have shown other symptoms such as fatigability, lack of endurance, and weakness, the Board finds that those factors, while important, are already contemplated by the current 30 percent rating.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board has also considered the allowance of service connection for right foot calluses above, which are indicative of a 30 percent rating, but do not support the assignment of any higher rating.  Therefore, the Board finds that a higher 50 percent rating is not warranted by the Veteran's current condition of flatfeet.  

The Board has considered the applicability of other Diagnostic Codes.  For example, Diagnostic Code 5284 refers to other foot injuries and applies to foot disabilities for which there is not already a specific Diagnostic Code.  When a foot disability is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Veteran's bilateral pes planus is clearly listed as a flatfoot disability under Diagnostic Code 5276.

Additionally, the Board notes that the Veteran's service-connected pes planus did not include any etiologically related components to include weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones, that could be separately rated.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5277-5283 (2016).

Accordingly, as the preponderance of evidence is against a finding that the Veteran's service-connected flatfeet disability is considered pronounced by the appropriate Diagnostic Code with the appropriate symptomatology to support a higher rating, a higher 50 percent rating is not warranted.  Therefore, the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Extraschedular Consideration

The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected knee disability in considering if the Veteran is entitled to referral for the consideration of the assignment of an extraschedular rating.  Mittleider v. West, 11 Vet. App. 181 (1998).

An extraschedular rating is warranted based on a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to make impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case with regard to the Veteran's knees and feet does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee and feet disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The symptoms of pain, subjective complaints of instability, effusion, and loss of motion, and the functional impairment resulting from those symptoms, are all contemplated within the applicable regulations.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a (2016).  The Boards finds that that type of symptoms described by the Veteran to include those identified during examinations have all been accounted for in the currently assigned ratings under the appropriate Diagnostic Codes for limitation of motion or flatfeet.  The Board finds that there is no further evidence that the Veteran's has any additional symptoms or manifestations of his knees or feet that has not been contemplated by the criteria for rating knee disabilities.  There is no indication that the Veteran's left knee disabilities result in any symptoms that fall so far outside the rating schedule as to make its application inadequate.

The Board notes that even if the Veteran's claim passes the first element for referral for extraschedular consideration, which the Board does not concede, there is no evidence that he has frequent hospitalization or marked interference with employment due to the knee or feet disabilities, as will be further explained below.  38 C.F.R. § 3.321  (b)(1) (2016); Johnson v. Shinseki, 26 Vet. App. 237 (2013).  While the Board recognizes that he has had surgeries of the feet, those surgeries took place within a span of several years.  However, those surgeries do not related to his flat feet, but instead for other condition such as warts and bunions.  Regardless, the Board finds that those surgeries do not constitute frequent hospitalization.  Because they have been intermittent, they are not more than infrequent hospitalization or outpatient treatment.

The Board finds that the evidence is against a finding that the Veteran's knee and flatfeet disabilities cause marked interference with employment.  The Veteran's condition does not prevent him from sedentary work.  While he is not currently employed, his unemployment is not exclusively due to service-connected disabilities.  The preponderance of the evidence is against a finding that the service-connected knee and feet disabilities cause marked interference with employment.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions do not capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998). Here, the Board has not only considered the Veteran's disabilities in terms of those Diagnostic Codes they are rated under, but also the applicability of other Diagnostic Codes, and referral for the consideration of an extraschedular rating remains not warranted.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the knee and flatfeet disabilities do not constitute a disability so exceptional as to fall outside of the contemplation of the currently assigned ratings.  The Board finds that the preponderance of the evidence is against a finding that there is an exception disability picture requiring referral for consideration of an extraschedular rating.  Therefore, the claim for extraschedular rating for the knee or flatfeet disabilities does not warrant a referral for additional consideration.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016); Mittleider v. West, 11 Vet. App. 181 (1998). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran's current service-connected disabilities are a bilateral knee disability and a flatfeet disability with recurrent calluses of the right foot.  The Veteran's combined service-connected disability rating is 50 percent.  Thus, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).

Nevertheless, a Veteran may be entitled to a TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).  Therefore, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making the determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2016).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) and to TDIU under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16 (b) requires a determination that a particular Veteran is made unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  That means that the Board should take into account the Veteran's specific circumstances including his disabilities, education, and employment history when determining if he is unable to work.

As a preliminary matter, the Board notes that the Veteran has completed four years of post-high school or college education, with job experience in in telemarketing, manual labor, and insurance.  The Veteran is currently receiving benefits from the Social Security Administration (SSA) based on all his disabilities, service-connected and nonservice-connected.  He has stated that he has not worked since January 2008.  It is the Veteran's contention that he is not able to obtained substantially gainful employment due to service-connected disabilities, to include his knee and foot disabilities. 

The Board notes that VA has obtained several opinions regarding the Veteran's employability as due to his service-connected conditions.  The most recent and comprehensive opinion on the Veteran's employability was obtained in January 2015.  After providing examinations for all of the Veteran's service-connected disabilities, the VA examiner concluded that the Veteran's bilateral knee disabilities and flatfeet did not affect the Veteran's ability to obtain sedentary employment.  The examiner noted that while the Veteran's knees and feet may prevent him from obtaining labor heavy, or physically demanding work that required a great deal of walking or moving, he was able to work siting down. 

A review of the Veteran's medical records and other VA examinations that speak to functional loss, show similar determinations with regards to how the Veteran's knee and feet affect his possibility of employment.  Specifically, in knee and feet examinations in April 2009, March 2010, and January 2015, the examiners all noted the Veteran could still perform sedentary work without physical labor.  The Board finds those examinations and opinions to be highly probative, as they were not only performed by a medical professional, but also have evaluated the Veteran's condition and medical history.  

After reviewing the entire record, the Board concludes that entitlement to a TDIU is not warranted pursuant to 38 C.F.R. § 4.16(b).  The most probative evidence of record shows that, solely considering the Veteran's service-connected disabilities, the Veteran is more likely able to obtain gainful employment, if that employment is sedentary.  The Board finds that the evidence does not show anything out of the ordinary, or not average, in the Veteran's situation as a result of the service-connected knee or feet disabilities.  While the Veteran may be unable to perform work such as manual labor, or that requires him to be on his feet often, the weight of the probative evidence of record does not indicate that he is unable to perform some type of substantially gainful employment in a sedentary setting, such as office work.  Furthermore, he has a work history and education that are consistent with performing sedentary employment.

In arriving at this decision, the Board has considered the Veteran's relative education, training, and work background.  While the Veteran has performed some manual labor work, and has worked at a factory, the Veteran also has experience with multiple sedentary-type occupations such as telemarketing and insurance.  Additionally, the Veteran has a college degree, which demonstrates that he has the education, training, and experience to work in an office-type or other sedentary setting.  Accordingly, the Board does not find that strictly based on the service-connected disabilities, the Veteran is unable to secure or follow substantially gainful employment.  

The Board recognizes that the Veteran has been awarded SSA benefits due to his many disabilities.  The Board notes that SSA decisions are not binding on or controlling on VA.  Collier v. Derwinski, 1 Vet. App. 413 (1991) (while SSA's factual determinations are probative, their ultimate conclusions are neither binding nor controlling upon VA).  The Board notes that not only are SSA criteria for disability benefits different legally, but they also may consider disabilities that have not been service-connected by the VA.  Here, the Board notes that the SSA granted disability benefits based on all of the Veteran's disabilities, to include nonservice-connected back and neck disabilities, incurred during a car accident decades after service, and hepatitis C, for which service connection is denied in this decision.  As those disabilities are not service-connected, VA cannot consider those disabilities when adjudicating whether the Veteran's is unemployable due to service-connected disabilities.  Therefore, the Board finds that the SSA decision to be not as probative as the Board may consider only the service-connected disabilities of the knees and feet. 

Consequently, the Board finds that preponderance of the evidence shows that the Veteran is not unemployable solely due to service-connected disabilities.  The impact of his nonservice-connected disabilities may not be considered under the criteria for a TDIU, which only considers service-connected disabilities.  In making that determination, the Board is not refuting the Veteran's noted physical limitations or his own contentions that his service-connected disabilities affect his ability to work.  However, the rating schedule adequately contemplates the symptoms at issue.

Therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16(b), for consideration of the assignment of a TDIU are not met.  Thus, referral of the TDIU claim for extra-schedular consideration is not warranted.  The Board finds that the preponderance of the evidence is against the claim for TDIU and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for recurrent calluses of the right foot is granted. 

Entitlement to a rating in excess of 30 percent for flatfeet is denied. 

Entitlement to a rating in excess of 10 percent for a right knee disability is denied. 

Entitlement to a rating in excess of 10 percent for a left knee disability is denied. 

Entitlement to TDIU is denied. 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


